On the trial before Martin, J., at MOORE, on the last Spring Circuit, upon opening the case, it appeared that the judgment before the Justice of the Peace, had been rendered more than thirty days after the date of the warrant, and thereupon, his Honor nonsuited the plaintiff, who appealed.
By our acts of 1794, and 1803 (Rev., chs. 414 and 627), the justice has authority to adjourn or postpone the trial on good cause shown, so that such postponement shall not exceed thirty days. Although the acts do not expressly require that such postponement *Page 41 
shall be made in writing, it is certainly proper that it should be so, and probably a neglect to endorse such continuance on the warrant, would render a judgment after the return day of the warrant erroneous. If so, the appropriate remedy for reversing the judgment would be by a writ of false judgment, and it is not certain that this could be done on an appeal. However, this may be, we hold that after pleas are entered in the County Court, all objections to irregularities before the justice come too late. The matter then to be tried, is such as arises from the warrant and the pleadings, and the regularity or irregularities of the       (50) judgment vacated by the appeal, is wholly immaterial to the controversy. But in this case, the verdict in the County Court cured all discontinuances and miscontinuances antecedent to such verdict. The nonsuit ought to be set aside and a new trial awarded.
PER CURIAM.                                    Judgment reversed.